Exhibit 10-a-9
 
ROCKWELL COLLINS, INC.
 
2006 LONG-TERM INCENTIVES PLAN
 
STOCK OPTION AGREEMENT
 
STOCK OPTION TERMS AND CONDITIONS


1.           Definitions


 
As used in these Stock Option Terms and Conditions, the following words and
phrases shall have the respective meanings ascribed to them below unless the
context in which any of them is used clearly indicates a contrary meaning:

 
 
(a)
Cashless Exercise: Cashless Exercise shall have the meaning set forth in Section
3(a)(ii) herein.



 
(b)
Change of Control: Change of Control shall have the same meaning as such term
has in Section 10(a) of the Plan.



 
(c)
Charles Schwab: Charles Schwab & Co., Inc., the Stock Option Administrator whom
the Company has engaged to administer and process all Option exercises.



 
(d)
Committee: The Compensation Committee of the Board of Directors of the Company.



 
(e)
Company: Rockwell Collins, Inc., a Delaware corporation, and any successor
thereto.



 
(f)
Customer Service Center: Charles Schwab’s Customer Service Center that is used
to facilitate Option transactions.  Contact Charles Schwab at (888) 852-2135.



 
(g)
Employee: Employee shall have the same meaning as such term has in Section 2(j)
of the Plan.



 
(h)
Exercise Request and Attestation Form: The form attached as Exhibit 1 or any
other form accepted by Charles Schwab in connection with the use of
already-owned Stock to pay all or part of the exercise price for the Option
Stock to be purchased on exercise of any of the Options.



 
(i)
Notice of Exercise Form: The form attached as Exhibit 2 or any other form
accepted by the Secretary of Rockwell Collins in his sole discretion.



 
(j)
Options: The stock options listed in the letter dated November 23, 2009, to
which these Stock Option Terms and Conditions are attached which are intended to
be Non-Qualified Stock Options and which together with these Stock Option Terms
and Conditions constitute the Stock Option Agreement.



 
(k)
Option Stock: The Stock issuable or transferable on exercise of the Options.


 
 

--------------------------------------------------------------------------------

 


 
(l)
Plan: Rockwell Collins 2006 Long-Term Incentives Plan, as such Plan may be
amended and in effect at the relevant time.



 
(m)
Stock: Stock shall have the same meaning as such term has in Section 2(dd) of
the Plan.



 
(n)
Stock Option Agreement: These Stock Option Terms and Conditions together with
the letter dated November 23, 2009, to which they are attached.



 
(o)
Subsidiary: Subsidiary shall have the same meaning as such term has in Section
2(ee) of the Plan.



2.           When Options May be Exercised


 
The Options may be exercised, in whole or in part (but only for a whole number
of shares) and at one time or from time to time, as to one-third (rounded to the
nearest whole number) of the Option Stock granted during the period beginning on
November 20, 2010 and ending on November 20, 2019, as to an additional one-third
(rounded to the nearest whole number) of the Option Stock granted during the
period beginning on November 20, 2011 and ending on November 20, 2019 and as to
the balance of the Option Stock granted during the period beginning on November
20, 2012 and ending on November 20, 2019, and only during those periods, and
provided that:



 
(a)
if you die while an Employee, any person who holds the Options as  permitted by
Section 4 herein may exercise all the Options not theretofore exercised within
(and only within) the period beginning on your date of death (even if you die
before you have become entitled to exercise all or any part of the Options) and
ending three years thereafter; and



 
(b)
if your employment by the Company or a Subsidiary terminates other than by
death, then:



 
(i)
if your retirement or other termination date is before November 20, 2010, the
Options shall lapse on your retirement or other termination and may not be
exercised at any time;



 
(ii)
if your employment by the Company or a Subsidiary  is terminated for Cause, (as
defined in Section 2(f) below), the Options shall expire forthwith upon your
termination and may not be exercised thereafter;



 
(iii)
if your employment by the Company or a Subsidiary terminates on or after
November 20, 2010 by reason of your retirement under a retirement plan of the
Company, or under a retirement plan of a Subsidiary, you (or any person who
holds the Options as permitted by Section 4 herein) may thereafter exercise
Options which are exercisable prior to the date of your retirement or that will
become exercisable within (and only within) the period between the date of your
retirement and ending on the fifth anniversary of your retirement date; or if
you retire prior to age 62, the earlier of (x) the fifth anniversary of your
retirement date or (y) such earlier date as the Committee shall determine by
action taken not later than 60 days after your retirement date; and


 
2

--------------------------------------------------------------------------------

 


 
(iv)
if your employment by the Company or a Subsidiary terminates on or after
November 20, 2010 for any reason not specified in subparagraph (a) or in clauses
(ii) or (iii) of this subparagraph (b), you (or any person who holds the Options
as permitted by Section 4 herein) may thereafter exercise the Options within
(and only within) the period ending three months after your termination date but
only to the extent such Options were exercisable on your termination date.



 
(c)
Notwithstanding any other provision of this Agreement to the contrary, in the
event that your employment is terminated on or after a Change of Control (as
defined in the Plan) (i) by the Company or a Subsidiary other than for Cause (as
defined below in Section 2(f)) or (ii) by you for Good Reason (as defined below
in Section 2(g)), then all Options then outstanding pursuant to this Agreement
shall forthwith become fully exercisable whether or not then otherwise
exercisable within (and only within) the period between the date of termination
of employment and ending on the third anniversary thereof.



 
(d)
Notwithstanding any other provision of this Agreement to the contrary, in the
event that your principal employer is a subsidiary of the Company, it is
possible that your principal employer may cease to be a subsidiary of the
Company and that your employment with the Company terminates as a result (the
date of such cessation is herein called the Divestiture Date). Following the
Divestiture Date, then all options then outstanding pursuant to these terms and
conditions shall forthwith become fully exercisable whether or not then
otherwise exercisable within (and only within) the period between the
Divestiture Date and ending on the third anniversary thereof.



 
(e)
In no event shall the provisions of the foregoing subparagraphs (a), (b),
(c)  and (d) extend to a date after November 20, 2019, the period during which
the Options may be exercised.



 
(f)
For purposes of Section 2(b) and 2(c) termination for “Cause” shall mean:



 
(i)
your willful and continued failure to perform substantially your duties with the
Company or one of its affiliates (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to you by the Board or the Chief Executive
Officer of the Company which specifically identifies the manner in which the
Board or the Chief Executive Officer of the Company believes that you have not
substantially performed your duties, or


 
3

--------------------------------------------------------------------------------

 
 
 
(ii)
your willful engaging in illegal conduct or gross misconduct which is materially
and demonstrably injurious to the Company.

 
For purposes of this provision, no act or failure to act, on the part of you,
shall be considered "willful" unless it is done, or omitted to be done, by you
in bad faith or without reasonable belief that your action or omission was in
the best interests of the Company.  Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or upon the
instructions of the Chief Executive Officer or a senior officer of the Company
or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by you in good faith and in the best
interests of the Company.  The cessation of your employment shall not be deemed
to be for Cause unless and until there shall have been delivered to you a copy
of the resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at the meeting of the Board
called and held for such purpose (after reasonable notice is provided to you and
you are given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, you are guilty of
the conduct described in subparagraph (i) or (ii) above, and specifying the
particulars thereof in detail.


(g)
For purposes of paragraph 2(c), "Good Reason" shall mean:



 
(i)
the assignment to you of any duties inconsistent in any material respect with
your most significant position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities held, exercised and
assigned at any time during the 120-day period immediately preceeding the Change
of Control, or any other action by the Company which results in a diminution in
such position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by you;

 
 
(ii)
requiring you to be based at any office or location other than the location
where you were employed immediately preceding the Change of Control or any
office or location less than 35 miles from such location, or if the distance
from the new location to your residence is less than the distance from the old
location to the residence;

 
 
(iii)
any failure by the Company to maintain your compensation at a level consistent
with that generally in effect prior to any Change of Control, other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by you;


 
4

--------------------------------------------------------------------------------

 
 
 
(iv)
any purported termination by the Company of your employment otherwise than as
expressly permitted by this Agreement; or

 
 
(v)
any failure by the Company to comply with and satisfy Section 10(b) of this
Agreement.

 
For purposes of this Section 2(g), any good faith determination of "Good Reason"
made by you shall be conclusive.


3.           Exercise Procedure


 
(a)
To exercise all or any part of the Options, you (or any person who holds the
Options as permitted by Section 4 herein) must first obtain authorization from
Rockwell Collins' Office of the Secretary by submitting a Notice of Exercise
Form to Rockwell Collins’ Office of the Secretary (Attention: Stock Option
Administration; facsimile number (319) 295-3599) or by other means acceptable to
the Secretary of Rockwell Collins and then contact the Stock Option
Administrator, Charles Schwab, by using the Customer Service Center, as follows:



 
(i)
contact the Customer Service Center by calling (888) 852-2135 Monday through
Friday, 9:00 a.m. to 9:00 p.m. Eastern Time and follow the instructions
provided;



 
(ii)
full payment of the exercise price for the Option Stock to be purchased on
exercise of the Options may be made by:



 
¨
check (wire) to your Charles Schwab account; or

 
 
¨
in already-owned Stock; or

 
 
¨
by authorizing Charles Schwab or a third party approved by the Company to sell
the Stock (or a sufficient portion of the Stock) acquired upon exercise of the
Option ("Cashless Exercise"); or

 
 
¨
in a combination of check (wire) to your Charles Schwab account and Stock
(whether already-owned Stock or Stock issued and subsequently sold in connection
with a Cashless Exercise); and



 
(iii)
in the case of an exercise of the Options by any person other than you seeking
to exercise the Options, such documents as Charles Schwab or the Secretary of
the Company shall require to establish to their satisfaction that the person
seeking to exercise the Options is entitled to do so.



(b)           An exercise of the whole or any part of the Options shall be
effective:

 
5

--------------------------------------------------------------------------------

 

 
(i)
if you elect (or any person who holds the Options as permitted by Section 4
herein elects) to pay the exercise price for the Option Stock entirely by check
(wire), upon (A) completion of your transaction by using the Customer Service
Center and full payment of the exercise price and withholding taxes (if
applicable) are received by Charles Schwab within three business days following
the exercise; and (B) receipt of any documents required pursuant to Section
3(a)(iii) herein; and



 
(ii)
if you elect (or any person who holds the Options as permitted by Section 4
herein elects) to pay the exercise price of the Option Stock in Stock (whether
already-owned Stock or Stock issued and subsequently sold in connection with a
Cashless Exercise) or in a combination of Stock (whether already-owned Stock or
Stock issued and subsequently sold in connection with a Cashless Exercise) and
check, upon (A) completion of your transaction by using the Customer Service
Center and full payment of the exercise price (as described in Section 3(d)(i)
herein) and withholding taxes (if applicable) are received by Charles Schwab
within three business days following the exercise; and (B) receipt of any
documents required pursuant to Section 3(a)(iii) herein.



 
(c)
If you choose (or any person who holds the Options as permitted by Section 4
herein chooses) to pay the exercise price for the Option Stock to be purchased
on exercise of any of the Options entirely by check, payment must be made by:



 
¨
delivering to Charles Schwab a check (wire) in the full amount of the exercise
price for those Option Stock; or



 
¨
arranging with a stockbroker, bank or other financial institution to deliver to
Charles Schwab full payment, by check or (if prior arrangements are made with
Charles Schwab) by wire transfer, of the exercise price of those Option Stock.



In either event, in accordance with Section 3(e) herein, full payment of the
exercise price for the Option Stock purchased must be made within three business
days after the exercise has been completed through the Customer Service Center.


(d)
(i)      If you choose (or any person who holds the Options as permitted by
Section 4 herein chooses) to use already-owned Stock to pay all or part of the
exercise price for the Option Stock to be purchased on exercise of any of the
Options, you (or any person who holds the Options as permitted by Section 4
herein) must deliver to Charles Schwab an Exercise Request and Attestation Form
and cash to cover the purchase of Option Stock as specified in such form.  To
perform such a transaction, the Exercise Request and Attestation Form must be
submitted via fax (720) 785-8874 by 4:00 p.m. Eastern Time on the date of
exercise and any questions concerning this type of transaction should be
referred to (877) 636-7551 (Stock Option Administration Group Hotline).  The
Exercise Request and Attestation Form must attest to your ownership of Stock
representing:


 
6

--------------------------------------------------------------------------------

 


 
¨
at least the number of shares of Stock whose value, based on the closing price
of the Stock on the New York Stock Exchange — Composite Transactions on the day
you have exercised your Options through the Customer Service Center, equals the
exercise price for the Option Stock; or



 
¨
any lesser number of shares of Stock you desire (or any person who holds the
Options as permitted by Section 4 herein desires) to use to pay the exercise
price for such Option Stock and a check in the amount of such exercise price
less the value of the Stock delivered, based on the closing price of the Stock
on the New York Stock Exchange — Composite Transactions on the day you have
exercised your Options through the Customer Service Center.



 
(ii)
If you choose (or any person who holds the Options as permitted by Section 4
herein chooses) to use Option Stock obtained by Cashless Exercise to pay all or
part of the exercise price for the remaining Option Stock to be purchased on
exercise of any of the Options, you (or any person who holds the Options as
permitted by Section 4 herein) must contact the Customer Service Center at (888)
852-2135.



 
(iii)
Charles Schwab will advise you (or any other person who, being entitled to do
so, exercises the Options) of the exact number of shares of Stock, valued at the
closing price on the New York Stock Exchange — Composite Transactions on the
effective date of exercise under Section 3(b)(ii) herein, and any funds required
to pay in full the exercise price for the Option Stock purchased.  In accordance
with Section 3(e) herein, you (or such other person) must pay, by check, in
Stock or in a combination of check and Stock, any balance required to pay in
full the exercise price of the Option Stock purchased within three business days
following the effective date of such exercise of the Options under Section
3(b)(ii) herein.



 
(iv)
Notwithstanding any other provision of this Stock Option Agreement, the
Secretary of the Company may limit the number, frequency or volume of successive
exercises of any of the Options in which payment is made, in whole or in part,
by delivery of Stock pursuant to this subparagraph (d) to prevent unreasonable
pyramiding of such exercises.


 
7

--------------------------------------------------------------------------------

 

 
(e)
An exercise completed through the Customer Service Center, whether or not full
payment of the exercise price for the Option Stock is received by Charles
Schwab, shall constitute a binding contractual obligation by you (or the other
person entitled to exercise the Options) to proceed with and complete that
exercise of the Options (but only so long as you continue, or the other person
entitled to exercise the Options continues, to be entitled to exercise the
Options on that date). By your acceptance of this Stock Option Agreement, you
agree (for yourself and on behalf of any other person who becomes entitled to
exercise the Options) to pay to Charles Schwab in full the exercise price for
that Option Stock, that payment being by check, wire transfer, in Stock or in a
combination of check and Stock, on or before the third business day after the
date on which you complete the transaction through the Customer Service
Center.  If such payment is not made, you (for yourself and on behalf of any
other person who becomes entitled to exercise the Options) authorize the Company
and your employer, in their discretion, to set off against salary payments or
other amounts due to you (or the other person entitled to exercise the Options)
any balance of the exercise price for such Option Stock remaining unpaid
thereafter.



 
(f)
An Exercise Confirmation representing the amount of Option Stock purchased will
be issued the third business day (trade date plus three business days) (i) after
Charles Schwab has received full payment therefor or (ii) at the Company’s or
Charles Schwab’s election in their sole discretion, after the Company or Charles
Schwab has received (x) full payment of the exercise price of that Option Stock
and (y) any reimbursement in respect of withholding taxes due pursuant to
Section 5 herein.



4.
Transferability; Nonassignability



 
You are not entitled to transfer the Options except by will or by the laws of
descent and distribution.



5.
Withholding



 
The Company, your employer or Charles Schwab shall have the right, in connection
with the exercise of the Options, in whole or in part, to deduct from any
payment to be made by the Company, your employer or Charles Schwab an amount
equal to the taxes required to be withheld by law with respect to such exercise
or to require you (or any other person entitled to exercise the Options) to pay
to it an amount sufficient to provide for any such taxes so required to be
withheld.  By your acceptance of this Stock Option Agreement, you agree (for
yourself and on behalf of any other person who becomes entitled to exercise the
Options) that if the Company, your employer or Charles Schwab elects to require
you (or such other person) to remit an amount sufficient to pay such withholding
taxes, you (or such other person) must remit that amount within three business
days after the completion of the Option exercise as provided in Section 3(a)(ii)
herein.  If such payment is not made, the Company and your employer, in their
discretion, shall have the same right of set-off as provided under Section 3(e)
herein with respect to payment of the exercise price for Option Stock.



6.
Headings



 
The section headings contained in these Stock Option Terms and Conditions are
solely for the purpose of reference, are not part of the agreement of the
parties and shall in no way affect the meaning or interpretation of this Stock
Option Agreement.


 
8

--------------------------------------------------------------------------------

 

7.
References



 
All references in these Stock Option Terms and Conditions to Sections,
paragraphs, subparagraphs or clauses shall be deemed to be references to
Sections, paragraphs, subparagraphs and clauses of these Stock Option Terms and
Conditions unless otherwise specifically provided.



8.
Entire Agreement



This Stock Option Agreement and the other terms applicable to Stock Options
granted under the Plan embody the entire agreement and understanding between the
Company and you with respect to the Options, and there are no representations,
promises, covenants, agreements or understandings with respect to the Options
other than those expressly set forth in this Stock Option Agreement and the
Plan.


9.
Applicable Laws and Regulations



 
This Stock Option Agreement and the Company’s obligation to issue Option Stock
hereunder are subject to applicable laws and regulations.

 
10.
Successors

 
(a)
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

 
 
(b)
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  As used in this
Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 
ROCKWELL COLLINS, INC.
   
By:
       
Gary R Chadick
 
Senior Vice President,
 
General Counsel and Secretary



Dated:  November 20, 2009


Exhibit 1
Exercise Request and Attestation Form (For Use With Already- Owned Stock)
Exhibit 2
Notice of Exercise Form


 
9

--------------------------------------------------------------------------------

 